Citation Nr: 0303590	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  03-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals to 
include scar, status post right carpal navicular bone 
excision, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently evaluated as 20 percent 
disabling.  

3.  Whether new and material evidence was received to reopen 
a claim of service connection for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1947 to May 1949; 
from June 1949 to April 1955; and from February 1957 to 
January 1963.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO) which denied 
increased disability evaluations for the veteran's service-
connected residuals to include scar, status post right carpal 
navicular bone excision and residuals of a left ankle 
fracture.  The RO also determined that new and material 
evidence to reopen the veteran's claim of service connection 
for lumbosacral strain had not been submitted.  


REMAND

In his January 2003 substantive appeal, the veteran requested 
a hearing before a member of the Board sitting at the RO 
(i.e., Travel Board hearing).  The RO has not scheduled such 
a hearing, and it should do so.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



